Citation Nr: 0301649	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
October 1945, from January to April 1946, from January 1947 
to October 1948, and from January 1951 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
veteran's claim of entitlement to service connection for 
prostate cancer, due to exposure to ionizing radiation.  

On appeal the veteran has raised the issue of entitlement to 
service connection for depression and anxiety.  This issue, 
however, has yet to be developed or certified for appellate 
review.  Accordingly, it is referred to the RO for 
appropriate action.


REMAND

It is alleged by the veteran that he developed cancer of the 
prostate in 1997 as a direct result of inservice radiation 
exposure.  While he does not aver that he was directly 
involved in atmospheric testing, he reports that upon the 
1957 or 1958 return of the 8th Field Hospital from the Nevada 
atomic testing area to Fort Lewis, Washington, he was 
assigned maintenance and repair tasks with equipment utilized 
at the atomic testing area, and that he was exposed to 
radiation as a result.  The veteran states that these duties 
included cleaning and repair of vehicles and tents. He adds 
that he was required to wear a dosimeter while performing 
these tasks and instructed about the risks of radiation 
exposure.

The record reflects that the RO by means of a VA Form 3101, 
Request for Information, filed in October 1999 sought to 
obtain the veteran's Department of Defense (DD) Form 1141, 
Record of Occupational Exposure to Ionizing Radiation, and 
other records relating to inservice radiation exposure.  In 
January 2001, the RO was advised that the document or 
information requested was not a matter of record.  In its 
development of the claim, the RO sought and received the 
veteran's service personnel records.  Service medical records 
were previously secured in conjunction with earlier claims 
for VA compensation.  

While the actions undertaken to date are consistent with 
those set forth by 38 C.F.R. § 3.311(a), they are incomplete, 
as there is no indication that the veteran's service medical 
and personnel records were forwarded to the VA Under 
Secretary for Health, pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii), for preparation of a does estimate based 
on available methodologies.  Further action by the RO is thus 
in order for compliance with that provision.  See Chairman's 
Memorandum 01-02-01, paragraph 9(c)(2) (Jan. 29, 2002).  It 
is likewise argued by the representative that the veteran has 
not been adequately informed as to what evidence is needed to 
satisfy the requirements of his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

For the reasons noted, this matter is REMANDED to the RO for 
the following:

1.  Pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), the RO should ensure that the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, as well 
as the implementing regulations, are 
fully complied with and satisfied, to 
include notifying the veteran in writing 
of what evidence, if any, must be 
obtained by him, and which evidence, if 
any, will be retrieved by VA.  
Quartuccio. 

The RO should also advise the veteran of 
the evidence needed to substantiate his 
claim for service connection for prostate 
cancer, due to exposure to ionizing 
radiation.  Such evidence may be of a lay 
or medical variety, including but not 
limited to lay statements from fellow 
servicemen as to the occurrence of 
inservice radiation exposure, or findings 
and opinions from medical professionals 
specifically linking prostate cancer to 
any inservice radiation exposure.  Other 
pertinent evidence may include copies of 
service medical or personnel records the 
veteran may hold in his possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow service persons;  
medical records from hospitals, clinics 
and private physicians by which or by 
whom the veteran may have been treated; 
letters written by the veteran during 
service; photographs; pharmacy 
prescription records; or insurance 
examinations.  

2.  In the absence of a DD 1141 or its 
equivalent, National Regulatory 
Commission Form 5, the RO should contact 
the Director, Proponency of Preventive 
Medicine-Sam Houston, ATTN: MCPO-SA, 2050 
Worth Road, Suite 25, Ft. Sam Houston, 
Texas 78234-6025, and Commander, U. S. 
Army Aviation & Missile Command, ATTN: 
ASAM-TMD-SR-D, Building 5417, Redstone 
Arsenal, Alabama 35898-5000, in order to 
obtain a record of occupational radiation 
exposure regarding the veteran.

3.  The RO should, in accordance with 
38 C.F.R. § 3.311(a)(2)(iii) obtain a 
radiation dose estimate from the VA Under 
Secretary for Health, presuming exposure 
at the highest level if the estimate is 
in terms of a dose range.

4.  Thereafter, the RO should, after 
undertaking any other indicated 
development, readjudicate the claim of 
entitlement to service connection for 
prostate cancer, due to exposure to 
ionizing radiation, based on all the 
evidence of record and all governing 
legal authority.  If the benefit 
requested on appeal is not granted, the 
RO should issue a supplemental statement 
of the case.  A reasonable period of time 
for a response should then be provided.  
The case should then be returned to the 
Board for final appellate consideration.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The veteran need take no action until otherwise notified.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




